Title: Maria Cosway to Thomas Jefferson, 7 April 1819
From: Cosway, Maria
To: Jefferson, Thomas


          
            
              Dear Sir
              London 7th of April 1819
            
            You must allow that all those who have had the happiness of your Acquaintance, will ever remember you its value. Those, Still farther favourd by a Correspondence have a constant Satisfaction of reading over your Sentiments, your heart, all in Short that can imprint everlasting acknowledgements of esteem, Admiration, freindship & gratitude. What share I must possess of all these, I leave you to judge, & hope that neither time Nor distance will ever bring me to your recolection as importune. Tho farr from deserving any degree of those qualifications ascribed to you above, you will I hope admit the Second part belonging to me.—A favorable oportunity offers itself to me of writting to you, can I resist it?—To the lenght of Silence I draw a Curtain. Remembrance must be ever Green. Circumstances have been too evident, to want Any justification for the interuption of corresponding. Sufice it to Say that the mind has not had a moment’s part in it—
            Was there not So great a distance between us, I should end My letter here, but to break off while there might be a probability of Some interrogation, Such as, “What have you been about all this while? Where have you been”? &c—If I may presume Some freindly wish of this kind probable, I must proceed, & plead indulgence for your reading me longer. Often have I read your name in the papers, therefore have been Acquainted of your proceedings in that honorable way which was expected from you.—My humble Situation Could never bring to you Any public informations of me, & I little trust on private ones being built on Truth.—My different journies on the Continent were either forced by bad health, or other particular private Maloncholy Motives: but On Any Sudden information of Mr C’s bad health, I hastend home; to See him.—In my stay on the Continent I was call’d to form Establishments of Education, one at Lyons which met with the most flattering Success. And lastly one in Italy, equaly Answering every hoped for Consolation. Oh! how often have I thought of America! wished to have exerted myself there. Who would have imagined, I should have taken up this line? it has afforded me Satisfactions Unfelt before; After having been deprived of my own child.—what Confortable feelings, Seeing children grow up accomplishd, modest, & virtuos Women! They hardly are gone home from the Establishment at fifteen, but Are married & become paterns to their Sexe.—But Am I not breaking the rules of Modesty myself, & boast too Much? in what better manner can I relate this? However, tho Seeminly Settled at Lodi, my duties were ever ready to return home when call’d.—At last, at the first Opening of a Comunication at the cessation of the cruel hostilities which kept us all assunder, alarm’d at the indiferent occounts of Mr C’s state of health, I hastend home. He is much broke, & has had two paralitik stroeks, the last of which has deprived him of the use of his wright hand & arm.—Forgotten by the Arts, Suspended the direction of education (tho it is going on vastly well in my Absence) I am now excercising the occupations of a Nurse. Happy in Self gratification of doing my duty, with no other consolation. In Your Dialogue your head would tell me, “that is enough,” your heart perhaps will understand, I might wish for more. God’s will be done.
            What a loss to me not having the beloved Mrs Church! And how greved I was when told she was no more Among the living.—I used to See Madame de Corny at Paris, she Still lives but in bad health. that is the only one of our Common friends we knew. Strange changes over & over again all Over Europe.—You only are proceeding on well.—
            Now, my dear Sir, forgive this long letter, may I flatter myself to hear from you? give me Some occount of yourself as you used to do, instead of Challiou & Paris taulk to me of Monticello. &.—Accept of the best wishes from One, who, ever retains with the deepest Sense of gratitude your kindness to her & wishes most Ardently to find a place in your remembrance as one who ever will be
            
              Yours most Sincerly & affly
              Maria Cosway
            
          
          
            P.S. I wrote a letter not long ago to Mr Trumble, I hope he will Send me An Answer, I have Never heard from my brother.
          
        